UNITED STATES DISTRICT COURT

Western District of Texas

U.S. Pretrial Services Office

 

July 14.2021 Austin Supervisor

Amanda R. Ceballos

Carlos J. Urrutia

Chief U.S. Pretrial Services Officer Reply to:
501 West 5* Street
Antonio Acosta Austin, TX 78701-3822
Deputy Chief (210) 244-5445

Oscar Torres
Ivonne Castanon
Assistant Deputy Chief

United States Magistrate Judge
United States Courthouse

501 West 5" Street.

Austin, Texas 78701

RE: Darien Smith
CASE NO.: 1:20CRO0162-1
BOND VIOLATION — NO ACTION REQUESTED

Honorable Magistrate Judge:

On July 15, 2020, Darien Smith was released by the Honorable Susan Hightower, U.S. Magistrate Judge
on a Personal Recognizance bond with pretrial supervision. The defendant is pending disposition for
violations of Count 1: Title 21 U.S.C. § 846, 841(a) and 841(b)(1)(C): Conspiracy to Possess with Intent
to Distribute Oxymorphone; Count 2: Title 21 U.S.C. § 841(a)(1) and 841(b)(1)(C): Possess with intent to
distribute Oxymorphone.

On July 13, 2021, after conducting a record check, it was revealed the defendant was arrested by the
Round Rock Police Department on July 3, 2021, for driving with license invalid with previous
conviction/suspended without financial responsibility (misdemeanor). On July 4, 2021, the defendant
was released on a $1,000.00 surety bond. Subsequent contact with the defendant resulted in his
admission to forgetting to notify U.S. Pretrial Services of the arrest. The defendant apologized for not
reporting the incident as soon as possible. Pretrial Services advised the defendant to be forthcoming in
the future and cautioned him to comply with the conditions of bond. It should be noted, the defendant
is scheduled for a Sentencing Hearing on August 13, 2021, before U.S. District Judge, Lee Yeakel.

As such, Pretrial Services recommends the defendant be admonished and reminded to report any
contact with law enforcement and instructed to comply with any pending state matters. Assistant

United States Attorney Mark Marshall has been informed of the violation and concurs with the
recommendation of Pretrial Services.

"... striving to exemplify the highest ideals and standards in community corrections,” Page 1
This information is being provided to the Court as information only and no action is being requested at
this time.

If any further information should be required, please contact this officer at (512) 839-0675.

Respectfully,

Duartes-

Daniel Palomares
U.S. Pretrial Services Officer

fete babies”

Amanda R. Ceballos
Supervisory U.S. Pretrial Services Officer

cc: U.S. District Judge U.S. Attorney Defense Counsel

The Court does concur V The Court does not concur

SUSAN HIGHTOWEK
UNITED STATES MAGISTRATE JUDGE

ttn 2 ree IT RI i AN il a SAT SE A SR ST
a eer ee eee renee eee eee ee

“_., striving to exemplify the highest ideals and standards in community corrections.” Page 2
